Citation Nr: 1760028	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot condition, such as blisters.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 in the United States Marine Corps.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

While the Veteran sustained bilateral foot blisters in service, the preponderance of evidence of record demonstrates that the Veteran does not have a current diagnosed foot condition.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot, such as blisters, have not been met. 38 U.S.C. §§ 1110, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

 A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

 B. Presumptive Service Connection for Chronic Diseases

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation. 38 C.F.R. § 3.307 (a)(3). The VA recognizes "other organic diseases of the nervous system" as chronic diseases. 38 U.S.C. § 1101; 38 C.F.R. § 3.309 (a). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

Bilateral foot condition, such as blisters

The Veteran contends that he suffers from a bilateral foot condition which he acquired as a result of his service. See March 2014 VA Form 9. He endorsed that his feet developed blisters after walking through the hills and sand during his time at Camp Pendleton. He again developed foot blisters during a deployment in the jungles in the Philippines. He reports that his feet temporarily go numb after long walks or going to the gym.

With respect to element (1), a current disability, the Veteran does not have a diagnosis of any foot condition.

In March 2013, the Veteran was afforded a VA examination for his feet. Review of the Veteran's medical history revealed that he was treated for blisters on his feet during service. The examiner found that there were no current findings of blisters or skin abnormalities on the Veteran's feet. Additionally, the examination was negative for any weakness and no sensory or motor deficits were found in the Veteran's lower extremities. The examiner noted that review of the medical literature was negative of support for temporary numbness resulting from healing of foot blisters. He concluded that the Veteran did not have a current diagnosis of any bilateral foot disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability of prostate cancer, service connection for the condition is not warranted. 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, at 225 (1992).

The Board notes that the Veteran is competent to report the feelings of numbness that experiences in his feet.  Layno v. Brown, 6 Vet. App. 465, 469   (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted).

In the present case, the Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran has a diagnosed bilateral foot disability. While the Veteran is competent to report symptoms of numbness, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, at 1377. Therefore, service connection on a direct basis for a bilateral foot disability is not warranted.

Even if the Board were to afford the Veteran the benefit of doubt, based solely on his self-reported symptoms of numbness, that he has experienced a bilateral foot condition since service resulting in chronic numbness, the weight of evidence is against finding that any current foot condition, for which there is no current diagnosis, is etiologically related to his service.

As mentioned above, the VA recognizes "other organic diseases of the nervous system" as chronic diseases. 38 C.F.R. § 3.309 (a) (2017). The Veteran has a "noted" condition of bilateral foot blisters which he sustained in service. See
September 1989 STRs. There is no record of any numbness associated with the condition during service. However, the Veteran's July 1993 separation examination revealed no foot or neurologic abnormalities. Further, there is no evidence that any foot condition manifested to a compensable degree within the one-year presumptive period after separation. As such, service connection on a presumptive basis for a bilateral foot condition is not warranted.


ORDER

Entitlement to service connection for a foot condition, such as blisters, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


